Citation Nr: 1141972	
Decision Date: 11/10/11    Archive Date: 11/21/11

DOCKET NO.  11-11 077	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a disability rating higher than 20 percent for gouty arthritis of all affected joints, to include, but not necessarily limited to, the back, toes, fingers, knees, shoulders, and ankles.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

R. Erdheim, Associate Counsel






INTRODUCTION

The Veteran had active service from March 1951 to April 1971. 

This appeal to the Board of Veterans' Appeals  (Board) is from a June 2006 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that denied the Veteran's claim for an increased rating for his gouty arthritis of the back, toes, and fingers.  The July 2006 rating decision also denied the Veteran's claims for service connection for arthritis of the right ankle, right shoulder, and left knee

As also explained on previous remand, the Board has rephrased the issue as stated on the title page for the following reasons.  

In June 1971, the RO granted the Veteran's claim for service connection for gouty arthritis.  No specific joints were listed in the grant.  Subsequently, in an unrelated July 2003 rating decision, the RO changed the description of the Veteran's service-connected "gouty arthritis" to "gouty arthritis of the back, fingers, and toes," as those were the joints mentioned in the June 1971 rating decision. 

In January 2006, the Veteran filed a claim for an increased rating for his service-connected arthritis.  Specifically, the Veteran indicated that he was now suffering from arthritis in his right shoulder, right ankle, and left knee.  In March 2006, the Veteran clarified that he had been suffering from pain in his back, both hands, both ankles, both feet, his right shoulder, and his right knee, for many years, which he believed was due to his service-connected gout.  In a June 2006 rating decision, in determining that the Veteran's new claims were for joints other than those currently associated with his service-connected gout, the RO rephrased the Veteran's claims as ones for service connection for right shoulder, left knee, and right ankle arthritis.

Thus, following a timely notice of disagreement, issuance of a statement of the case, and filing of a formal appeal, the three issues certified to the Board were: entitlement to service connection for a right ankle disability, a left knee disorder, and a right shoulder disability. 

However, in March 2010, the Board found that because the Veteran was already generally service-connected for gouty arthritis, it followed that he was also already service-connected for gout of his right ankle, left knee, and right shoulder, as those joints had the possibility of being affected by gout throughout the lifetime of the disorder.  Thus, the Board determined that the Veteran's claim for increased rating encompassed all joints that might be affected by his service-connected gout and the claim was re-characterized as one for an increased rating for gout, to include all affected joints, as stated on the title page. 

The Board then remanded the claim for additional development. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, further development is necessary prior to adjudication of the claim.

In February 2010, the Veteran submitted an authorization to release private medical records from Dr. S.M.  He stated that the physician treated him for arthritis of multiple joints.  However, the authorization appears to have been misplaced in the Veteran's service treatment records folder, rather than the appropriate section of the claims folder, and thus, in reviewing the claims file and the subsequent supplemental statements of the case, it appears that no attempt has yet been made to request the stated records.  In July 2011, Dr. S.M. submitted a statement in support of the Veteran's claim, however, the treatment records upon which that statement is based are not of record.  Thus, it is pertinent to request those records on remand.  38 C.F.R. § 3.159(c)(2) (2010); Bell v. Derwinski, 2 Vet. App. 611 (1992).

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) (2010).  On previous remand, a VA examiner was requested to specifically state whether the Veteran's gout met the criteria for a higher rating as defined by the applicable diagnostic code, 38 C.F.R. § 4.71a, DC 5002 (2010).  The examiner did not address those criteria, instead stating that there was no current evidence of gout.  In so finding, the examiner stated that there was no evidence of gout on X-ray examination or on physical examination of the back, hands, feet, knees, right ankle, right shoulder, or right wrist.  However, the examiner did not rectify those conclusions with the Veteran's reported history of gouty flare-ups of those joints, including inflammation, decreased strength, a feeling of heat and coldness, and pain.  Significantly, the examiner did not attribute the Veteran's described symptoms to any other disease process or injury, and thus the nature of those symptoms and manifestations remains unclear to the Board.  Specifically, it is also unclear whether those symptoms are in anyway continuing manifestations of his previous or ongoing gouty attacks.  In that regard, subsequent to the VA examination, the Veteran's private physician submitted a statement that despite the Veteran's normal uric acid levels, it was quite possible that his history of gout arthralgias in the military could be causing his current joint arthralgias.  Thus, the Board finds that a new VA examination in necessary in order to clarify the etiology of the Veteran's joint pains and other symptomatology, including any possible affect his in-service gout has had on his current joint pain and arthritis.  Further, if the current joint pain and arthralagias are concluded to be due to his years of gouty attacks, the current level of severity according the diagnostic code must be stated.  McLendon v. Nicholson, 20 Vet. App. 79  (2006). 

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Request that the Veteran identify any outstanding treatment records relevant to his claim.  After securing any necessary authorization from him, obtain all identified treatment records, including those from Dr. S.M., as well as any available VA treatment records.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e). 

2.  Schedule the Veteran for a VA examination to determine the current severity of his gouty arthritis of all affected joints, to include, but not necessarily limited to, the back, toes, fingers, knees, ankles, and shoulders.

The Veteran's claims folder, to include a copy of this Remand and the two private opinions of record, must be made available to and reviewed by the examiner in conjunction with the examination report.  Any indicated studies should be conducted. 

The examiner should state whether the Veteran currently has gouty arthritis of any of the joints stated above.  If the Veteran's joint pain, inflammation, feelings of heat and cold, and other symptoms are attributed to pathology other than gouty arthritis, the examiner should so state with an accompanying rationale.  In rendering the requested conclusions, the examiner should take into account the July 2011 private opinion stating that the Veteran's history of gouty arthralgias could likely have resulted in chronic gouty plyarticular arthropathy and be causing his current joint arthralgias.  The examiner should also rectify any conclusions reached with the May 2007 private opinion stating that the Veteran's current arthritis of the right ankle and bilateral knees are related to the Veteran's in-service gout.  

The examiner should report whether all of the joints affected by the Veteran's gout are manifested by: 

(a)  Symptom combinations productive of definite impairment of the Veteran's health objectively supported by examination findings or incapacitating exacerbations occurring 3 or more times a year. 

(b)  Less than the criteria noted in (c) below, but with weight loss and anemia productive of severe impairment of the Veteran's health or severely incapacitating exacerbations occurring 4 or more times a year or a lesser number over prolonged periods. 

(c)  With constitutional manifestations associated with active joint involvement, totally incapacitating. 

Additionally, for any chronic residuals of gout, the examiner should state the extent of the residuals, including limitation of any of the joints due to gout.

3.  Then, readjudicate the claim.  If the decision remains adverse to the Veteran, issue a supplemental statement of the case.  Allow the appropriate time for response, then return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



